Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to amendment filed on 3/10/2022 in which Claims 5-11 were presented for examination. 
Response to Arguments
In view of applicant’s amendment, the search has been updated and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection.
Applicant’s arguments, see page 11, filed on 3/10/2022, with respect to amended drawing Fig 9 which includes characters “t” and “L” has been fully considered. The “Objection to the drawing” has been withdrawn.
Applicant’s arguments, see page 12, filed on 3/10/2022, with respect to informalities in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see page 13, filed on 3/10/2022, with respect to cancelation of Claims 1-4, the objections to the claims (1-4) have been withdrawn.


Claim Objections
Claims 5-7, 9 and 10 are objected to because of the following informalities: 
The reference numbers in the claims has to be in brackets or (-). (e.g: (Sm1) (Sm2)) to avoid confusions. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Regarding claims 5-10, the reference characters mentioned in the claims “e.g.: Sh,m1,m2, f ,Sm1, Sm2, L, Sf, 0.3 x L to 0.5 x L …etc”  are indefinite and understanding of the claims are dependent on the drawing .  Due to the indefiniteness described above, the claims are being rejected under broadest reasonable interpretation.  It is recommended to the claim the structural components of the invention in a clear and concise manner.
Claim 9 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the recitation of the limitation “said plate includes a bulged portion protruding vertically in at least a part of a region of the sole extending longitudinally between said second midfoot position Sm2 and said forefoot position Sf.” is indefinite as the positions of Sm2 to Sf of the plate are not clearly set forth. Due to the indefiniteness described above, the claims are being rejected under broadest reasonable interpretation.  It is recommended to the claim the structural components of the invention in a clear and concise manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis  for the rejections under this section made in this Office action: A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean inventor (KR200418896Y1). 
Regarding claim 5, as best understood (KR200418896Y1)  discloses a sole for an athletic shoe wherein: 2said sole includes a heel region, a midfoot region, a 3forefoot region and a toe portion, in succession from a 4heel rear end of said heel region to a toe front end of 5said toe portion; 6said sole has an upper surface on an upper side 7thereof and a ground-contact surface on a lower side 8thereof (Annotated Fig 1 below) ; a path length L is defined along said upper surface of 10said sole as measured from a rearward end of said upper 11surface proximate said heel rear end to a forward end of 12said upper surface proximate said toe front end (Refer to L of Annotated Fig 1); 13a forefoot position Sf is defined on said upper 14surface at a path length that measures 0.7 x L  from said 15rearward end toward said forward end (Refer to sf of Annotated Fig 1; 70% of path length L); 16a first midfoot position Sm1 is defined on said upper 17surface at a first path length that measures in a range 18from 0.4 x L to 0.6 x L from said rearward end toward said 19forward end (Refer to Sm1 of Annotated Fig 1; 40-60% of path length L); 20a second midfoot position Sm2 is defined on said upper 21surface at a second path length from said rearward end 22toward said forward end, wherein said second path length is less than said first path length, whereby the first midfoot 5707/WFF:ks- 5 -position Sm1 is located forwardly from the second midfoot position Sm2 (Refer to Sm2 of Annotated Fig 1); 26a heel position Sh is defined on said upper surface at 27a path length that measures 0.16 x L from said rearward end 26toward said forward end; 29with reference to said sole oriented so that said 30upper surface of said sole at said heel region extends 31horizontally (Refer to Sh of Annotated Fig 1; 16% of path length L), a first ground-contact surface position Sm1' 32is defined on said ground-contact surface at a point which 33is vertically below said first midfoot position Sm1 and at 34which said sole contacts a horizontal ground plane, a heel 35region ground-contact surface position Sh' is defined on 36said ground-contact surface at a point vertically below 37said heel position Sh, a first angle θ1 is defined about 36said first midfoot position Sm1 and spans between a virtual 39first horizontal line that virtually extends rearwardly 40from said first midfoot position Sm1 and a virtual first 41connecting line that virtually extends from said first 42midfoot position Sm1 to said heel position Sh, a second 43angle θ2 is defined about said first ground-contact surface 44position Sm1' and spans between said horizontal ground 45plane extending rearwardly from said first ground-contact 46surface position Sm1' and a virtual second connecting line 47that virtually extends from said first ground-contact 48surface position Sm1' to said heel region ground-contact 49surface position Sh', and said second angle θ2 is greater 50than or equal to said first angle θ1 (Refer to Annotated Fig 1); 5707/WFF:ks- 6 -S1 with reference to said sole oriented so that said S2 upper surface of said sole at said heel region extends 53horizontally, said sole has a vertical thickness f at said 54forefoot position Sf, a vertical thickness m1 between said 55first midfoot position Sm1 and said first ground-contact 6surface position Sm1', a vertical thickness m2 at said 57second midfoot position Sm2, and a vertical thickness h 58between said heel position Sh and said heel region 59ground-contact surface position Sh'; 60said vertical thickness m2 is greater than or equal to 61said vertical thickness m1(Refer to Annotated Fig 1), 62said vertical thickness ml is greater than or equal to 63said vertical thickness f; 64said vertical thickness ml is greater than or equal to 65said vertical thickness h (Refer to h of Annotated Fig 1); and 66said ground-contact surface of said sole at said 67forefoot region has a downwardly-convex curved shape (Fig 9, Space portion 24). 
    PNG
    media_image1.png
    600
    1066
    media_image1.png
    Greyscale

Annotated Fig-1 of (KR200418896Y1)
Regarding claim 6,  as best understood (KR200418896Y1) discloses the limitation of claim 5 above and further discloses wherein said second path length measures in a range from 0.3 x L to 0.5 x L (See Sm2 of Annotated Fig 1 above, about midpoint of the sole 30%-50%). 
Regarding claim 7, as best understood (KR200418896Y1) discloses the limitation of claim 5 above and further discloses wherein said sole has a thickness t at said toe front end of said toe portion, (See t of Annotated Fig 1 above) and wherein said thickness t is less than or equal to one-half of said vertical thickness f of said sole at said forefoot position Sf (See Sf and f of Annotated Fig 1 above).
Regarding claim 8, as best understood (KR200418896Y1) discloses the limitation of claim 5 above and further discloses wherein said sole comprises a sole body and a plate that is disposed in said sole body and that extends in a longitudinal direction; wherein said plate includes a plate front end, a plate rear end, and a plate mid-portion extending between said plate front end and said plate rear end; wherein said plate front end is disposed below a sole thickness centerline (See Annotated Fig 2 below) at said forefoot region, said plate rear end is disposed above said sole thickness centerline at said heel region, and said plate mid-portion crosses said sole thickness centerline at said midfoot region (Annotated Fig 2 below)

    PNG
    media_image2.png
    373
    766
    media_image2.png
    Greyscale

Annotated Fig-2 of (KR200418896Y1)
Regarding claim 10, as best understood (KR200418896Y1) discloses the limitation of claim 5 above and further discloses wherein said vertical thickness f is less than said vertical thickness h (See f and h of Annotated Fig 1 above, where f is less than h).
Regarding claim 11, as best understood (KR200418896Y1) discloses a sole for an athletic shoe, wherein: said sole includes a heel region, a midfoot region, a forefoot region and a toe portion, in succession from a heel rear end of said heel region to a toe front end of said toe portion; said sole has an upper surface on an upper side thereof and a ground-contact surface on a lower side thereof (Annotated Fig 1 above); said ground-contact surface of said sole at said forefoot region has a downwardly-convex curved shape (Fig 9, Space portion 24); with reference to said sole oriented so that said upper surface of said sole at said heel region extends horizontally, a lower reference point (Sm1') is defined on said ground-contact surface where a horizontal ground plane contacts said ground-contact surface in said midfoot region, an upper reference point (See Sm1 of Annotated Fig 3) is defined on said upper surface vertically above said lower reference point, extending rearwardly from said lower reference point said ground-contact surface includes in succession a downwardly-convex curved first lower surface portion (Annotated Fig 3) and an upwardly-convex curved second lower surface portion (Annotated Fig 3 ), extending rearwardly from said upper reference point said upper surface includes in succession an upwardly-convex curved first upper surface portion and a horizontally extending second upper surface portion, beginning directly from said lower reference point and extending rearwardly said downwardly-convex curved first lower surface portion rises upwardly obliquely away from said horizontal ground contact plane (Refer to Annotated Fig 3), and beginning directly from said upper reference point and extending rearwardly said upwardly-convex curved first upper surface portion rises upwardly obliquely more-steeply than said downwardly-convex curved first lower surface portion such that a vertical thickness (See m1 and m2 of Annotated Fig 3) of said sole progressively increases rearwardly from said upper and lower reference points until reaching a maximum vertical thickness (See Fig 9, T2) of said sole at a location rearwardly from said upper and lower reference points within a range of said downwardly-convex curved first lower surface portion and said upwardly-convex curved first upper surface portion (See Annotated Fig 1 and 3 for clarification).

    PNG
    media_image3.png
    404
    766
    media_image3.png
    Greyscale

Annotated Fig-3 of (KR200418896Y1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Inventor (KR200418896Y1) in view of Auger (US20080010863A1). 
	Regarding Claim 9, as best understood (KR200418896Y1) discloses the limitation of claim 8 as described above, however (KR200418896Y1) fails to disclose wherein said plate includes a bulged portion protruding vertically in at least a part of a region of the sole extending longitudinally between said second midfoot position Sm2 and said forefoot position Sf.
Auger further discloses a plate (refer to annotated Fig 4 below, #104) having a bulged portion protruding vertically in (refer to annotated Fig 4, plate 104, Arc 108, #124 lateral portion and #868, ⁋ 78-79, 14-115) at least at a part of a region of the sole extending longitudinally between said second midfoot position Sm2 (refer to annotated Fig 4 below, Sm2) said forefoot position Sf (refer to annotated Fig 4 below, Sf). 
	(KR200418896Y1) and Auger are considered analogous art to the claimed invention because they are in the same field of endeavor, footwear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of (KR200418896Y1) to incorporate the teachings of Auger by including a bulged portion in order to handle the stress, elongation and compression that is caused by movement of the foot while running. 


    PNG
    media_image4.png
    656
    508
    media_image4.png
    Greyscale

Annotated Fig-4 of Auger
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-US 20160278476 A1 by Stien discloses an article of footwear having a tapered heel in part defining an impact point associated with a padded impact zone which first strikes a surface upon a foot plant and a plate embedded within a sole of the article such that the plate supports the heel of the sole from flexing or collapsing, the impact point positioned anterior a pivot point of the wearer's ankle. In one aspect the plate avoids positioning at a lateral midfoot area of the sole to allow for impact zone padding and promotes avoiding or reducing heel strike forces when walking or running.
- US 20150181974 A1 by Davis discloses an athletic shoe for simulating training in running spikes. The athletic shoe includes an outsole for engaging a horizontal supporting surface, a midsole having a wedge portion coupled to the outsole and an arch portion elevated at an angle of not less than 15.degree. relative to the horizontal surface, and an upper that encloses the midsole. By incorporating a wedge that elevates the forefoot of the shoe and a molded plate, rigidity is provided to the arch of the foot to maintain the user on the balls of the user's feet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732